DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figure number 300 in FIG. 4 is incorrect. According to the specification the pulse count should be figure number 430 (pulse count 430; see para. [0032] of the specification). Appropriate corrections are requested. The drawings are objected to because the figure labels D1 and D2 in FIG. 7 should say O1 and O2 (overlap distance; see para. [0038] of the specification). Appropriate corrections are requested. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 524 in FIG. 5. Appropriate corrections are requested. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters are not mentioned in the description: trigger 137 in FIG. 1, step 860 in FIG. 8, and 524 and in FIG. 5. Appropriate corrections are requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: claim limitation “object defining an overall length in the conveying direction longer that the FOV” should recite “object defining an overall length in the conveying direction longer than the FOV.”  Appropriate correction is required.
Claims 1 and 14 are objected to because of improper antecedent basis. Claim 1 recites “consecutive image acquisitions by the 3D camera” which should recite “consecutive image acquisitions by the 3D camera assembly.” Appropriate corrections are requested.
Claim 6 is objected to because of the following informalities: claim limitation “the vision system as set forth in claim 5 wherein the tracking information is generated an encoder operatively connected to the conveyor, a motion sensing device operatively connected to the conveyor, an external feature sensing device or a feature-based sensing device” should recite “the vision system as set forth in claim 5 wherein the tracking information is generated by: an encoder operatively connected to the conveyor, a motion sensing device operatively connected to the conveyor, an external feature sensing device or a feature-based sensing device.” Appropriate corrections are requested.
Claim 11 is objected to because of improper antecedent basis. The limitation “the dimensioning system defines a minimum spacing between objects in the images, below which a plurality of objects” should recite “the dimensioning system defines a minimum spacing between a plurality of objects in the images, below which the plurality of objects.” Appropriate corrections are requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term “relative angle” in claim 13 is a relative term which renders the claim indefinite. The term “relative angle” is not defined by the claim, and on its own, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0039] of the specification recites “this resulting aggregate feature data can also be used to determine … its relative angle with respect to the direction of conveyor motion.” Applicant recommends amending the claim to recite “calculates the size and relative angle, with respect to the direction of the conveyor motion, of the object from the one or more images acquired.” Appropriate correction is requested.
The term “dimensioning system” in claim 11 is rejected as lacking proper antecedent basis. The term “dimensioning system” should recite “dimensioning processor” to have proper antecedent basis. Appropriate correction is requested.
Claim 13 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “captures one or more images of an object as it passes through the FOV and determines if the object will occupy more than a single image, determines when the object will no longer occupy the next image, and calculates a size and relative angle of the object from the one or more images acquired.” The limitation does not have any structural component that executes these steps. Further, it is unknown what statutory category the claim is. The preamble of the claim indicates that it is a system claim, but the body of the claim is written as a method claim without any structural components executing those steps. Appropriate corrections are requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a vision system having a 3D camera assembly arranged as an area scan sensor with a field of view (FOV)
The limitations of capturing one or more images of an object as it passes through the FOV, determining if the object will occupy more than a single image, determining when the object will no longer occupy the next image, and calculating a size and relative angle of the object from one or more images acquired are processes’ that, under its broadest reasonable interpretation, covers performance of a vision system acquiring images, but for the recitation of generic computer components. That is, other than reciting a 3D camera assembly arranged as an area scan sensor with a field of view (FOV) in the preamble of the claim, nothing in the claim elements precludes the step from practically being performed in the mind. For example, determining if the object will occupy a single image can be done a human looking at the image and seeing the object is larger than the frame of the image. Similarly, determining when the object will no longer occupy the next image can be done by a human recognizing the edge of the object as it moves through the FOV and seeing the next image will be empty. Further, calculating the size and relative angle of the object may be done by a human with simple measurements using tools such as a ruler, slide rule, or protractor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim fails to recite any additional elements apart from the 3D camera assembly to do these determinations and calculations. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 5-8, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No: CN104796617A (Jiang et al.) (hereinafter Jiang), in view of U.S. Patent No.: 11,087,484 (Hafner et al.) (hereinafter Hafner), in view of Japanese Patent Application Publication No.: JP 2008170298A (Shimizu et al.) (hereinafter Shimizu), and in view of International Patent Application Publication No.: WO 2016/065063 (Fathi et al.) (hereinafter Fathi).
Regarding claim 1, Jiang teaches a vision system having a camera assembly, arranged as an area scan sensor, and a vision system processor receiving data from images of an object acquired within a field of view (FOV) of the camera assembly, the object being conveyed in a conveying direction through the FOV and the object defining an overall length in the conveying direction longer that the FOV, comprising: (Jiang, FIG. 2, FIG. 3, page 6, para. 5: 

    PNG
    media_image1.png
    633
    685
    media_image1.png
    Greyscale
;
the object 24 with a length (L) moves on the conveyor 22 in a conveying direction where it then moves under the field of view (FOV) of the camera assembly 24 (a scan sensor) which only covers a portion of the object (section A) where the object is imaged in sections; the object 24 has an overall length in the conveying direction longer than the FOV; the calculation module and correction submodule are the processors handling image analysis);
motion tracking information derived from the conveying of the object through the FOV in combination with a plurality of images of the object, acquired by the camera assembly in a sequence with predetermined amounts of conveying motion between the images (Jiang, page 6, para. 5, FIG. 4, FIG. 5: “

    PNG
    media_image2.png
    212
    848
    media_image2.png
    Greyscale
”; “

    PNG
    media_image3.png
    129
    698
    media_image3.png
    Greyscale
”; 

    PNG
    media_image4.png
    465
    570
    media_image4.png
    Greyscale
;
the calculation module is the processor that tracks the motion of object 24 on conveyor 22 (via photoelectrical switches 23a, 23b, and 23c) through the FOV and acquires a sequence of images at each predetermined amounts of conveying motion (distance D));
	a presence detector, associated with the FOV, that provides a presence signal as the object is located adjacent thereto, (Jiang, page 5, para. 1-3: “

    PNG
    media_image5.png
    515
    709
    media_image5.png
    Greyscale
”);
wherein the processor, in response to the presence signal, is arranged to determine if the object appears in more than one image as the object moves in the conveying direction (Jiang, page 5, para. 6-7, page 6, para. 1-2: “

    PNG
    media_image6.png
    506
    696
    media_image6.png
    Greyscale
”;

    PNG
    media_image7.png
    313
    685
    media_image7.png
    Greyscale

; when the conveyor 22 moves object 24 into the FOV of the camera assembly 21 and the entire FOV (predetermined distance D) is filled by the first section A, a photoelectric induction signal is sent from the photoelectrical switch 23a to the camera assembly 21 to take an image of that section A of the object 24; this means that when the object 24 fills up the FOV and then moves along to the second photoelectrical switch 23b to take a second image, the circuit control device registers that there is a second section B of the object to be imaged as well; if the camera assembly 24 images an additional section after the second or third photoelectric switches 23b and 23c are triggered then the circuit control device the object appears in more than one image), and
	Jiang fails to teach
	a 3D camera assembly; a dimensioning processor that measures overall length, the dimensioning processor, in response to information related to features on the object, is arranged to determine if the object is longer than the FOV as the object moves in the conveying direction, and an image processor that combines the information related to the features on the object from consecutive image acquisitions by the 3D camera that generates aggregate feature data, so as to determine overall dimensions of the object in a manner free of combining discrete, individual images into an overall image.
	Hafner teaches
	a 3D camera assembly (Hafner, col. 7, lines 20-33: “

    PNG
    media_image8.png
    318
    537
    media_image8.png
    Greyscale
”; see FIG. 1);
	It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the camera assembly, as taught by Jiang, to include the 3D camera, as taught by Hafner. Further, both Jiang and Hafner are in the same field of endeavor of tracking motion of objects on a conveyor and finding measurements or dimensions of the objects.
	The suggestion/motivation for doing so would have been to “generate an object model as an edge model, for example, by indicating corner points, a triangulated network or a reconstructed surface of the individual object; object images having irregular surfaces can be generated from the 3D contour to cancel the simplification to flat, two-dimensional object images; to generate a real 3D model of the object together with textures from the individual objects to subsequently observe the object from different sides; such a 3D model can be prepared for regularly and irregularly shaped objects” (Hafner, col. 3, lines 58-67). 
Shimizu teaches
the dimensioning processor, in response to information related to features on the object, is arranged to determine if the object is longer than the FOV as the object moves in the conveying direction (Shimizu, page 7, para. 7, page 11, para. 2, page 13, para. 6, page 14, para. 1, para. 3: “

    PNG
    media_image9.png
    262
    850
    media_image9.png
    Greyscale
”; “

    PNG
    media_image10.png
    384
    855
    media_image10.png
    Greyscale
”; “

    PNG
    media_image11.png
    286
    853
    media_image11.png
    Greyscale
”; “

    PNG
    media_image12.png
    225
    834
    media_image12.png
    Greyscale
”; 
the dimensioning processor is overall control unit 250 that determines if the object (large inspection object 60) is longer than the FOV (“No” determination) of the camera based on features of the object such as size or color, as the object moves on the conveyor; see FIG. 1)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the processor of Jiang, in view of Hafner, to include a configuration to, in response to information related to features on the object, determine if the object is longer than the FOV as the object moves in the conveying direction, as taught by Shimizu. Further, both Jiang, in view of Hafner, and Shimizu are in the same field of endeavor of tracking motion of objects on a conveyor.
The suggestion/motivation for doing so would have been to “shorten a visual inspection time of an inspection object, and to reduce a memory capacity for preserving images” (Shimizu, abstract).
Fathi teaches
a dimensioning processor that measures overall length and image processor that combines the information related to the features on the object from consecutive image acquisitions by the camera that generates aggregate feature data, so as to determine overall dimensions of the object in a manner free of combining discrete, individual images into an overall image (Fathi, para. [0060]-[0062], [0065]-[0066], [0082]: “

    PNG
    media_image13.png
    284
    729
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    314
    730
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    502
    745
    media_image15.png
    Greyscale
”; “

    PNG
    media_image16.png
    70
    719
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    250
    732
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    254
    724
    media_image18.png
    Greyscale
”; “

    PNG
    media_image19.png
    233
    931
    media_image19.png
    Greyscale
”);
structure recovery 125 (see FIG. 2) demonstrates calculating epipolar geometries of the plurality of images  captured by the camera to estimate relative rotations, calculate global rotations, and find relative translations and scale; then based on geometric features of the object in the images measurements such as length can be found; determination of the dimensions of the object may be found based on the geometric features (aggregate feature data) of the object in the images and the image coordinates converted into 3D coordinates via calculated camera matrices (3D digital representation); this is executed in a manner free of combining the discrete 2D images into an overall image, such as image stitching).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the dimensioning processor, as taught by Jiang, in view of Hafner, and in view Shimizu, to include measuring overall length of the object, as taught by Fathi, and to include the image processor that combines the information related to the features on the object from consecutive image acquisitions by the camera that generates aggregate feature data, so as to determine overall dimensions of the object in a manner free of combining discrete, individual images into an overall image, as further taught by Fathi.
The suggestion/motivation for doing so would have been to “obtain accurate measurements from photographs by using multiple images of an object of interest” (Fathi, para. [0006]) and if “when placed in a 3D context (i.e. “multiple view geometry”) the three-dimensional points from an object of interest can be estimated from measurements from two or more photographic images taken from different positions.” (Fathi, para. [0006]). Further, both Jiang, in view of Hafner, and in view of Shimizu, and Fathi are in the same field of endeavor of photogrammetry.
Therefore, it would have been obvious to combine Jiang with Hafner, Shimizu, and Fathi, to obtain the invention as specified in claim 1.
	Regarding claim 2, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth claim 1 wherein, the image processor is arranged, in response to the overall length of the object being longer than the FOV, to acquire a sequence of image acquisition snapshots while the object remains within the FOV and until the object departs from the FOV (Jiang, FIG. 3-5: 

    PNG
    media_image7.png
    313
    685
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    465
    570
    media_image4.png
    Greyscale
;
the camera assembly 24 acquires a sequence images at each section (A, B, C) of the object 24 that is longer than the FOV of the camera assembly 21 until the object departs (FIG. 5)).
Regarding claim 3, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi teach the vision system as set forth in claim 2.
Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi fails to teach
 wherein the image processor is arranged to derive overall attributes of the object using the aggregate feature data and based on input application data, and wherein the overall attributes comprise at least one of confidence score, object classification, object dimensions, skew and object volume.
Fathi further teaches
wherein the image processor is arranged to derive overall attributes of the object using the aggregate feature data and based on input application data, and wherein the overall attributes comprise at least one of confidence score, object classification, object dimensions, skew and object volume (Fathi, para. [0062], [0065]: “

    PNG
    media_image15.png
    502
    745
    media_image15.png
    Greyscale
”; “

    PNG
    media_image16.png
    70
    719
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    250
    732
    media_image17.png
    Greyscale
”);
calculated epipolar geometries of the multiple images are part of the aggregate feature data and include confidence levels that are met (such as 90%, 95%, or 99% confidence level) to find the epipolar geometries in a connectivity graph; the epipolar geometries are used for determining further geometrical features like boundaries and surfaces of the object in the images).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the image processor, as taught by Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, to further include the step of deriving overall attributes of the object using the aggregate feature data and based on input application data, and wherein the overall attributes comprise a confidence score, as further taught by Fathi.
The suggestion/motivation for doing so would have been to build a “connectivity graph” so “relative rotations of the various points on the connectivity graph of the block 215 are estimated, followed by calculation of global rotations in block 225”; “relative translation and scaling factor for the resulting data is determined, whereby the data generated in method 201 of Figure 2 is used to provide an initial estimation of structure and motion 130” (Fathi, para. [0062]).
Therefore, it would have been obvious to combine Jiang, Hafner, Shimizu, and Fathi to obtain the invention as specified in claim 3.
Regarding claim 5, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 1 wherein the object is conveyed by a mechanical conveyor or a manual operation (Jiang, FIG. 2: 

    PNG
    media_image20.png
    209
    473
    media_image20.png
    Greyscale
; 
see conveyor 22).
	Regarding claim 6, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 5 wherein the tracking information is generated an encoder operatively connected to the conveyor, a motion sensing device operatively connected to the conveyor, an external feature sensing device or a feature-based sensing device (jiang, FIG. 1: 

    PNG
    media_image21.png
    210
    475
    media_image21.png
    Greyscale
;
photoelectrical switches 23a, 23b, and 23c are motion sensors operatively connected to the conveyor 22).
Regarding claim 7, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 1, wherein the presence signal is used by the dimensioning processor to determine a continuity of the object between each of the images as the object moves in the conveying direction (Jiang, page 5, para. 6-7, page 6, para. 1-2, page 5, para. 3: “

    PNG
    media_image6.png
    506
    696
    media_image6.png
    Greyscale
”; “

    PNG
    media_image22.png
    210
    841
    media_image22.png
    Greyscale
”;
the photoelectrical switches 23a, 23b, and 23c generate photo-sensing signals (presence signal) when the object 24 moves on the conveyor 22 over each of them to take an image with the camera assembly 21; because the system knows both the predetermined FOV length (D) as well as the predetermined distance between the switches (d), continuity between each successive image is determined as the object 24 moves on the conveyor).
	Regarding claim 8, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 7. 
	Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, fails to teach
wherein the plurality of images are acquired by the 3D camera with a predetermined overlap therebetween, and further comprising a removal process that employs the tracking information to remove overlap sections from object dimensions to determine the overall length.
Hafner further teaches
wherein the plurality of images are acquired by the 3D camera with a predetermined overlap therebetween, and further comprising a removal process that employs the tracking information to remove overlap sections from object dimensions to determine the overall length (Hafner, col. 6, lines 63-67, col. 7, lines 6-9; col. 10, lines 42-49: “

    PNG
    media_image23.png
    126
    543
    media_image23.png
    Greyscale
…

    PNG
    media_image24.png
    45
    518
    media_image24.png
    Greyscale
…

    PNG
    media_image25.png
    93
    544
    media_image25.png
    Greyscale
”; “

    PNG
    media_image26.png
    184
    536
    media_image26.png
    Greyscale
”;
length is determined by Fathi; see claim 1 above).
Fathi teaches determining the overall length; see claim 1 above; the citation from Hafner does not include the image stitching seam as shown in step s5; the recognition of overlapping portions of the plurality of images and the removal of those regions happens before the image stitching; image stitching is not being relied upon in this citation and is not required for determining length and/or dimensions).
	It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the vision system, as taught by Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi,  to include a predetermined overlap therebetween the plurality of 3D images and a removal process that employs the tracking information to remove overlap sections from object dimensions to determine the overall length, as further taught by Hafner.
	The suggestion/motivation for doing so would have been to “discard information from any of the two starting images for a mean value” such as “redundant information of the two starting images still being present in the overlap region” (Hafner, col. 10, lines 44-49) so the final aggregate feature data captured has the correct the boundary information between the two images correctly; this yields a more accurate determined overall length of the object.
	Therefore, it would have been obvious to combine Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, with Hafner further, to obtain the invention as specified in claim 8.
Regarding claim 10, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 1 wherein the dimensioning processor is arranged to employ information related to features on the object to determine continuity of the object between each of the images as the object moves in the conveying direction (Jiang, page 5, para. 6-7, page 6, para. 1-2, page 5, para. 3: “

    PNG
    media_image6.png
    506
    696
    media_image6.png
    Greyscale
”; “

    PNG
    media_image22.png
    210
    841
    media_image22.png
    Greyscale
”);
the photoelectrical switches 23a, 23b, and 23c generate photo-sensing signals (presence signal) when the object 24 moves on the conveyor 22 over each of them to take an image with the camera assembly 21; because the system knows both the predetermined FOV length (D) as well as the predetermined distance between the switches (d), continuity between each successive image is determined as the object 24 moves on the conveyor).
Regarding claim 12, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 1, wherein the image processor is arranged to generate the aggregate feature data with respect to the object comprising, (a) out-of-length limit data, (b) out-of-width limit data, (c) out-of-height limit data, (d) out-of-volume limit data, (e) confidence score, (f) liquid volume, (g) categorization, (h) quantity (QTY) of data actually imaged of the object versus expected data imaged of the object, (i) location features of the object, or () detection of damage relative to the object (Fathi, para. [0062]: “

    PNG
    media_image15.png
    502
    745
    media_image15.png
    Greyscale
”);
calculated epipolar geometries of the multiple images are part of the aggregate feature data and include confidence levels that are met (such as 90%, 95%, or 99% confidence level) to find the epipolar geometries in a connectivity graph; the epipolar geometries are used for determining further geometrical features like boundaries and surfaces of the object in the images).
	Regarding claims 14-20, they recite the functions of the apparatus of claims 1-4, 7, and 11-12, respectively, as processes. Thus, the analyses in rejecting claims 1-4, 7, and 11-12 are equally applicable to claims 14-20, respectively.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, and further in view of U.S. Patent No.: 11,367,172 (Voyer et al.) (hereinafter Voyer).
Regarding claim 4, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 3. 
Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, fails to teach
an object handling process that, based upon the overall attributes, performs a task with respect to the object comprising at least one of redirecting the object, rejecting the object, issuing an alert and righting skew in the object. 
Voyer teaches
an object handling process that, based upon the overall attributes, performs a task with respect to the object comprising at least one of redirecting the object, rejecting the object, issuing an alert and righting skew in the object (Voyer, col. 13, lines 44-56: “

    PNG
    media_image27.png
    296
    540
    media_image27.png
    Greyscale
”; see FIG. 1;
an alert is activated when the wood product 506 (object) is not positioned properly on the production line 102 (conveyor); in response to the alert being activated the object handling process, a colored dot is projected on the main projection zone 576 as an indication to a user).
It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the vision system, as taught by Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, to include the object handling process that, based upon the overall attributes, performs a task with respect to the object comprising issuing an alert, as taught by Voyer.
	The suggestion/motivation for doing so would have been to create “project alert data 586 indicating that a given one of the wood products are not satisfactorily positioned along the production line 102” and to have created “alert data that is provided in the form of a colored dot” (Voyer, col. 13, lines 50-55).
	Therefore, it would have been obvious to combine Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, with Voyer, to obtain the invention as specified in claim 4.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Hafner, in view of Shimizu, in view of Fathi, and further in view of U.S. Patent No.: 8,939,369 (Olmstead et al.) (hereinafter Olmstead).
Regarding claim 11, Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, teaches the vision system as set forth in claim 1.
Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, fails to teach
wherein the dimensioning system defines a minimum spacing between objects in the images, below which a plurality of objects are considered a single object with missing 3D image data.
Olmstead teaches
wherein the dimensioning system defines a minimum spacing between objects in the images, (Olmstead, col. 26, lines 57-67, col. 27, lines 1-10, FIG. 41: “
	
    PNG
    media_image28.png
    260
    542
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    228
    539
    media_image29.png
    Greyscale
”;

    PNG
    media_image30.png
    416
    859
    media_image30.png
    Greyscale
)
below which a plurality of objects are considered a single object with missing 3D image data (Olmstead, col. 27, lines 33-51, FIG. 47: “

    PNG
    media_image31.png
    432
    537
    media_image31.png
    Greyscale
”;

    PNG
    media_image32.png
    679
    965
    media_image32.png
    Greyscale
 ;
as the two objects move on the conveyor that are captured by the multiple camera sensors a minimum spacing is calculated according to an equation based on the height of the two objects and the angle of the sensors from 90 degrees perpendicular position to the objects; as shown in FIG. 47 when the spacing between the objects falls beneath the minimum spacing  (202.4 mm is the minimum spacing and 75 mm is the actual spacing between the objects) the objects are merged together (merged object 4710) and considered a single object rather than multiple objects; although the objects shown in FIG. 41 and FIG. 47 are not longer than the FOV of the camera sensors, one may use an object longer than the FOV (such as the object 24 in Jiang), and utilize the 3D camera  (geometry sensor 24 in Hafner) to then have missing 3D image data from the single object not captured by the entire FOV of the cameras).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the dimensioning processor, as taught by Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, to include the steps of defining a minimum spacing between objects in the images, below which a plurality of objects are considered a single object with missing 3D image data, as taught by Olmstead. Both Jiang, in view of Hafner, in view of Shimizu, and in view of Fathi, as well as Olmstead are in the same field of endeavor of monitoring objects and taking measurements as they move down a conveyor.
The suggestion/motivation would have been for “improved automated imager-based optical code readers … that allow for close longitudinal (along the direction of travel) inter-object spacing, including no longitudinal inter-object spacing between objects” (Olmstead, col. 4, lines 19-23).
Therefore, it would have been obvious to combine Jiang, Hafner, Shimizu, and Fathi, with Olmstead to obtain the invention as specified in claim 11.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Hafner, and in view of U.S. Patent Application Publication No.: 2015/0360877 (Shin).
	Jiang teaches a vision system having a camera assembly arranged as an area scan sensor with a field of view (FOV) comprising: (Jiang, FIG. 2: “
	
    PNG
    media_image20.png
    209
    473
    media_image20.png
    Greyscale
);
an acquisition process that captures one or more images of an object as it passes through the FOV and determines if the object will occupy more than a single image (Jiang, page 5, para. 6-7, page 6, para. 1-2: “

    PNG
    media_image6.png
    506
    696
    media_image6.png
    Greyscale
”;

    PNG
    media_image7.png
    313
    685
    media_image7.png
    Greyscale

; when the conveyor 22 moves object 24 into the FOV of the camera assembly 21 and the entire FOV (predetermined distance D) is filled by the first section A, a photoelectric induction signal is sent from the photoelectrical switch 23a to the camera assembly 21 to take an image of that section A of the object 24; this means that when the object 24 fills up the FOV and then moves along to the second photoelectrical switch 23b to take a second image, the circuit control device registers that there is a second section B of the object to be imaged as well; if the camera assembly 24 images an additional section after the second or third photoelectric switches 23b and 23c are triggered then the circuit control device registers that the object is longer than the FOV and will occupy more than a single image), and
determines when the object will no longer occupy the next image (Jiang, FIG. 4, FIG. 5:

    PNG
    media_image4.png
    465
    570
    media_image4.png
    Greyscale
;
after final section C of the object 24 moves on the conveyor 22 under the camera assembly’s 21 field of view (FOV) defined by angle theta and triggers the final photoelectric detector 23c on the conveyor 22, the object 24 will then move fully out of the FOV down the conveyor 22; because the camera assembly 21 is only activated to take an image when the object hits each sequential photoelectric sensor 23a 23b and 23c, when the object moves fully out of view there is no sensor that is tripped which means the camera assembly 21 does not take another image until the next object 24 moves into the field of view of the camera assembly 21 and another image is taken; therefore the system understands when the object is out of view and will no longer occupy the next image).
	Jiang fails to teach 
a 3D camera assembly, and calculate a size and relative angle of the object from the one or more images acquired.
Hafner teaches 
a 3D camera assembly (Hafner, col. 7, lines 20-33: “

    PNG
    media_image8.png
    318
    537
    media_image8.png
    Greyscale
”; see FIG. 1);
It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the camera assembly, as taught by Jiang, to include the 3D camera, taking feature data from the object, and combining the information related to the features on the object from consecutive images to generate aggregate feature data, as taught by Hafner. Further, both Jiang and Hafner are in the same field of endeavor of tracking motion of objects on a conveyor and finding measurements or dimensions of the objects.
	The suggestion/motivation for doing so would have been to “generate an object model as an edge model, for example, by indicating corner points, a triangulated network or a reconstructed surface of the individual object; object images having irregular surfaces can be generated from the 3D contour to cancel the simplification to flat, two-dimensional object images; to generate a real 3D model of the object together with textures from the individual objects to subsequently observe the object from different sides; such a 3D model can be prepared for regularly and irregularly shaped objects” (Hafner, col. 3, lines 58-67).
	Jiang, in view of Hafner fails to teach
	calculate a size and relative angle of the object from the one or more images acquired.
	Shin teaches 
	calculate a size and relative angle of the object from the one or more images acquired (Shin, para. [0054], [0058], [0060]: “
		
    PNG
    media_image33.png
    163
    521
    media_image33.png
    Greyscale
” ; “

    PNG
    media_image34.png
    233
    508
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    118
    510
    media_image35.png
    Greyscale
” ; “

    PNG
    media_image36.png
    320
    515
    media_image36.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the vision system, as taught by Jiang, in view of Hafner, to include calculating a size and relative angle of the object from the one or more images acquired, as taught by Shin. Further, both Jiang, in view of Hafner, as well as Shin are in the same field of endeavor of tracking motion of objects on a conveyor and finding measurements or dimensions of the objects.
	The suggestion/motivation for doing so would have been to “control the speed of the conveyor belt by using the calculated destination information, size, and rotational angle to load the parcel on the loading transportation vehicle” (Shin, para. [0054], lines 5-7).
	Therefore, it would have been obvious to combine Jiang with Hafner and Shin to obtain the invention as specified in claim 13.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/ATIBA O FITZPATRICK/Primary Examiner, Art Unit 2662